DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Species A, drawn to figures 17-19, in the reply filed on October 26, 2021 is acknowledged.
Claims 44-51, 54 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. 
However, claim 55 also does not read on the elected species because “wherein the distal tip is configured to be secured to a portion of the shaft proximal to the expandable member” belongs to the species of Figure 38K, which is a non-elected species. Therefore, claim 55 is further withdrawn. 
As such, claims 39-43, 52, 53, 56-58 are pending in the instant application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Regarding claim 39, Boudreault discloses a method for creating space within an articulating joint surrounded by a capsule (C, FIGS. 9), wherein the articulating joint comprises a central compartment (see Figure A below) in which a bone head (FH) having a convex articulating surface is rotatably received within a bone socket (A) having a concave articulating surface (FIGS. 9), and a peripheral compartment 

    PNG
    media_image1.png
    372
    522
    media_image1.png
    Greyscale

Figure A: Joint of Boudreault.
Regarding claim 40, Boudreault discloses the method according to claim 39 wherein the fluid comprises a liquid (¶108).  
Regarding claim 41, Boudreault discloses the method according to claim 40 wherein the liquid comprises saline (¶108).
Regarding claim 42, Boudreault discloses the method according to claim 39 wherein the method further comprises advancing an expandable member (4014) into the space between the articulating 
Regarding claim 43, Boudreault discloses the method according to claim 42 wherein the expandable member comprises a balloon (¶109).  
Regarding claim 52, Boudreault discloses the method according to claim 42 wherein the expandable member is mounted to a shaft (4010).  
Regarding claim 53, Boudreault discloses the method according to claim 52 wherein the shaft is steerable (via 4016).  
Regarding claim 56, Boudreault discloses the method according to claim 39 wherein the method further comprises applying external traction to a location remote from the articulating joint so as to further force the bone head away from the bone socket (¶106).  
Regarding claim 57, Boudreault discloses the method according to claim 39 wherein the method further comprises performing a diagnostic or therapeutic procedure on the articulating joint (¶102).  
Regarding claim 58, Boudreault discloses the method according to claim 42 wherein the articulating joint is manipulated after expanding the expandable member (¶110).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA C CHANG whose telephone number is (571) 270-5017. The examiner can normally be reached Monday-Friday, 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN TRUONG, at (571) 272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.


/OLIVIA C CHANG/Primary Examiner, Art Unit 3775